PER CURIAM.
Order affirmed, without costs of this appeal to either party. Held: (1) That the appellant West is not entitled to substantial damages for the right of way; (2) that the Ziegle Brewing Company is not entitled to recover damages for the building as real estate, but only for the cost of moving and placing the same on adjoining premises. See In re Hawkstone St. in City of New York. 137 App. Div. 630, 122 N. Y. Supp. 316, affirmed 199 N. Y. 567, 93 N. E. 377; In re Briggs Avenue, 118 App. Div. 224, 102 N. Y. Supp. 1102.